Citation Nr: 1139750	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 through May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and several Board remands.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and entitlement to service connection for a sinus disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing loss is not related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to a June 2011 readjudication of the Veteran's claim, letters dated in October 2001, May 2002, March 2004, and August 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with several VA examinations with regard to his bilateral hearing loss, and he has not indicated that he found the VA examinations provided to be inadequate.  Moreover, the Board finds that the VA examinations and opinions provided are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provide sufficient rationale to support the conclusion that the Veteran's bilateral hearing loss is not related to service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  During his June 2003 hearing before the Board, he testified that he had some pre-existing hearing loss before service entrance, but that he had noise exposure during service which worsened his hearing loss.  He noted that he was always on the flight deck or in the shop, and that there was constant noise.  His duties during service included serving as a flight deck troubleshooter and a hazardous material petty officer aboard the USS AMERICA.  He reported that he was exposed to loud jet noise when jets took off and landed, but noted that he was provided with hearing protection.  He stated that he now has difficulty hearing others, and that he frequently watches people speak.  He denied post-service noise exposure, but noted that he was exposed to "fairly loud noise" from lawn mowers.  He testified that he worked in a foundry for a while and that he was provided with hearing protection.  The Veteran reported that he noticed that his hearing loss worsened in 1991.

Private medical treatment records from January 1972 reflect that the Veteran "suffered hearing loss until first grade" and that he had "partial hearing now."  

The Veteran's service treatment records reflect that he had hearing loss on entry to active duty service.  A February 1988 entrance examination shows that the Veteran's ears were normal on examination.  Audiological evaluation reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
35
25
LEFT
30
25
10
25
40

The examiner noted that the Veteran had hearing loss, but that he was still qualified for enlistment to the U.S. Navy.  In a report of medical history, completed at that time, the Veteran noted a history of ear trouble.  He reported that he had drainage from his ears as a child, but no tubes.

A May 1988 audiological examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
40
25
LEFT
25
20
15
20
30

The diagnosis was bilateral mild sensorineural hearing loss.  A June 1989 audiological examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
55
50
LEFT
25
20
15
20
30

Another audiological examination was performed the following day.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
45
50
LEFT
35
35
55
55
65

Another audiological examination was performed several days later in June 1989.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
50
45
LEFT
30
20
30
40
40

Another audiological examination was performed a week later in June 1989.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
40
50
LEFT
30
30
20
35
40

In July 1989, the Veteran underwent another audiological examination.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
50
35
LEFT
30
25
25
20
30

The Veteran underwent another audiological examination in September 1989.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
45
25
LEFT
30
30
25
30
45

The following day, the Veteran underwent another audiological examination.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
50
30
LEFT
30
30
25
30
35

A September 1989 treatment record notes that the Veteran had a history of noise-induced hearing loss.  An October 1989 treatment record reflects that the Veteran underwent an audiological evaluation.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
50
30
LEFT
30
35
25
30
40

In January 1990, the Veteran complained of bilateral hearing loss.  The Veteran noted that he worked around aircraft as an aviation mechanic.  An audiological evaluation revealed mild hearing loss, bilaterally.  Immittance testing revealed reduced compliance in the right ear and absent reflex.  There was decreased mobility and clear fluid in the right ear.  The diagnosis was eustachian tube dysfunction in the right ear.  The Veteran underwent an audiological evaluation.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
45
25
LEFT
30
25
20
25
35

A March 1990 treatment record reflects a diagnosis of bilateral mild hearing loss.  Immittance testing was within normal limits in the left ear, but decreased in the right ear.  Acoustic reflex was absent.

A December 1990 service treatment record reveals that the Veteran underwent another audiological examination.  The examination reflects puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
40
30
LEFT
30
15
20
25
35

In December 1991, the Veteran underwent another audiological evaluation.  The examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
45
30
LEFT
35
25
20
35
40

A May 1992 separation examination reflects that the Veteran's ears were normal on examination.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
45
30
LEFT
35
25
20
35
40

In a report of medical history, completed at that time, the Veteran complained of ear trouble and hearing loss.  The physician noted that the Veteran had a history of hearing loss as a child.  The physician also reported that the Veteran had his ears checked every year, and that his hearing loss was not worsening.

An April 2001 VA treatment record reflects that the Veteran underwent another audiological evaluation.  The examination reflects puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
40
35
LEFT
25
25
25
30
35

Acoustic immittance testing suggested bilateral middle ear dysfunction.

In November 2004, the Veteran underwent a VA audiological evaluation.  The Veteran reported that he served in the Navy as an aircraft mechanic troubleshooter on aircraft carriers, and that he was issued hearing protection, which he used consistently.  He noted that he worked at a foundry for two years as an electric mechanic after service discharge, and that he performed roofing work without hearing protection for five years.  Since he stopped roofing, he reported that he has done yard work and mowing and that he does not use hearing protection.  The Veteran acknowledged a childhood problem with middle ear infections and hearing loss.  He stated that his hearing was improved when he entered the Navy.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
45
35
LEFT
20
10
15
20
35

The puretone threshold average was 29 in the right ear and 21 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  A negative puretone Stenger response was obtained in the right ear at 3000 Hz, indicating the presence of an organic loss in that ear at that frequency.  The diagnosis was normal hearing sensitivity from 250 through 2000 Hz with a mild to moderate sensorineural loss from 3000 to 6000 Hz and a moderately severe drop at 8000 Hz in the right ear.  In the left ear, there was normal hearing sensitivity from 250 through 3000 Hz with a mild sensorineural loss at 4000 Hz and a moderate to moderately severe drop from 6000 to 8000 Hz.  Speech recognition scores were excellent, bilaterally.  Impedance audiometry  yielded normal type A tympanograms, indicating normal middle ear function, bilaterally.  

After reviewing the Veteran's claims file, the VA examiner concluded that it was "less likely than not that [the Veteran's] hearing loss is secondary to acoustic trauma in the military."  The examiner explained that the Veteran had hearing loss upon service entrance which was "essentially the same hearing loss when he exited."

In August 2009, the Veteran underwent another VA audiological examination.  The Veteran reported that he was an aircraft troubleshooter and mechanic on the flight deck of an aircraft carrier.  He stated that he was issued hearing protective devices and did use them.  He acknowledged a childhood history of middle ear problems and having his tonsils and adenoids removed to correct the problem.  He stated that he has had hearing loss most of his life, including his childhood.  He noted that he was hearing the best he ever heard at service entrance, but that he still had hearing loss at that time.  He reported that he worked as an air conditioning repair person for six to nine months, and then worked in appliance repair.  He then worked in a foundry for two years as an electrical mechanic.  He also worked for his brother doing roofing for about five years.  For the last five to ten years, he worked in landscaping, which involved mowing lawns and doing yard work.  Audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
45
35
LEFT
25
15
15
25
35

The puretone threshold average was 33 in the right ear and 23 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  A negative puretone single response was obtained in the right ear at 3000 Hz, indicating the presence of an organic loss in that ear at that frequency.  The examiner diagnosed mild conductive hearing loss to 1000 Hz with normal hearing sensitivity from 1500 to 2000 Hz with mild to moderate sensorineural loss from 3000 to 8000 Hz in the right ear.  In the left ear, there was normal hearing sensitivity through 3000 Hz with a mild sensorineural loss at 4000 Hz and then a moderately severe drop from 6000 to 8000 Hz.  Word recognition scores were classified as excellent, bilaterally.  Impedance audiometry yielded normal type A tympanograms, indicating normal middle ear function.  

After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's pre-existing hearing loss did not undergo an increase in disability in the underlying pathology during active duty service.  The examiner explained that the Veteran continues to have temporary and intermittent flare-ups.  The examiner noted that the bone has stayed stable, and that the air conduction value is what fluctuates over time.  Thus, there "does not appear to be an increase in disability in the underlying cause."  The examiner also stated that the Veteran's pre-existing hearing loss was not aggravated on a permanent basis by his military service and concluded that the Veteran's bilateral hearing loss was "[l]ess likely than not secondary to acoustic trauma, and the pre-existing loss did not increase in the underlying cause."

In September 2010, the Veteran underwent another VA audiological examination.  The Veteran complained of decreased hearing sensitivity, bilaterally.  He reported that he had a childhood history of hearing loss secondary to "fluid" in his ears.  He also noted a childhood history of adenoid and tonsil problems.  He denied any recent history of otalgia, otorrhea, ear infections, ear surgery, aural fullness, dizziness, vertigo, ear trauma, or previous use of amplification.  The Veteran described noise exposure during active duty service.  Specifically, he reported that he had noise exposure from working on F-14 aircraft systems on the flight line and the flight deck.  The Veteran noted that he utilized "double ear protection" in the presence of loud noise levels during service.  He also reported that he was stationed aboard the USS AMERICA in the Persian Gulf during Desert Storm as a flight deck troubleshooter and in aircraft maintenance.  The Veteran denied any recreational history of loud noise exposure.  He stated that, after service discharge, he worked in the heating and air conditioning industry as an apprentice for less than one year.  Thereafter, he attended school and training.  He then worked in a foundry for one year where he experienced loud noise exposure while working and he did not use hearing protection.  The Veteran stated that he was currently working odd jobs in the landscaping industry, and that he did not use hearing protection in the presence of loud noise levels.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
45
35
LEFT
25
20
15
30
45

The puretone threshold average was 31 in the right ear and 28 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was mild loss rising to normal hearing through 2000 Hz with a mild to moderate sensorineural hearing loss at 3000 through 8000 Hz in the right ear, and normal hearing through 2000 Hz with a mild to moderate sensorineural hearing loss from 3000 through 8000 Hz in the left ear.  Impedance audiometry revealed type A tympanograms, bilaterally, suggestive of normal middle ear function.  Otoscopy revealed non-occluding cerumen, bilaterally.

In this case, the Veteran's entrance examination report, dated in February 1988, noted that he had pre-existing hearing loss at the time that he entered into military service.  Specifically, in the summary of defects and diagnoses section of the entrance examination, hearing loss was noted.  Accordingly, the Board finds that this condition was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111 (West 2002). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

During the pendency of this appeal the regulation governing the presumption of soundness and aggravation was revised, effective May 4, 2005.  See 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) ).  However, the portion of the regulation that was changed is inapplicable to the Veteran's claim.  The applicable portion of this regulation remains as it was at the time of the Veteran's claim.  Therefore, all due process requirements were met in this regard, and there is no prejudice to the Veteran's claim in proceeding with adjudication of his appeal. 

After reviewing the Veteran's claims folder, the Board finds that there is no evidence that the Veteran's pre-existing hearing loss underwent an increase in severity during service.  Comparison of the puretone thresholds, in decibels, of the audiological findings on his entrance and separation examination indicate that the Veteran's hearing acuity did not worsen to any significant degree during service.  In addition, the medical evidence of record reflects that the Veteran's pre-existing bilateral hearing loss was not aggravated by acoustic trauma experienced during active duty service.  The November 2004 VA examiner found that it was "less likely than not that [the Veteran's] hearing loss is secondary to acoustic trauma in the military," and explained that the Veteran had hearing loss upon service entrance which was "essentially the same hearing loss when he exited."  Similarly, the August 2009 VA examiner opined that the Veteran's pre-existing hearing loss was not aggravated by active duty service, as it did not undergo an increase in severity during active duty service.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (38 U.S.C.A. § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no competent medical evidence of record indicating that the Veteran's bilateral hearing loss was incurred or aggravated by active military service.  Thus, the evidence does not show that the Veteran's pre-existing bilateral hearing loss worsened during service. 

Since there is no competent evidence that the bilateral hearing loss worsened in service, the Board finds that presumption of aggravation does not arise.  See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder, 1 Vet. App. at 207.  However, as explained above, there is no competent evidence of worsening of the pre-existing bilateral hearing loss in service.  See Wagner, 370 F. 3d. at 1096.

The Board acknowledges the Veteran's lay statements relating his current bilateral hearing loss to his active duty service.  These statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that the Veteran's current bilateral hearing loss are related to inservice noise exposure are not competent evidence that the Veteran's pre-existing bilateral hearing loss was aggravated by his inservice noise exposure.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his pre-existing bilateral hearing loss worsened as a result of inservice noise exposure.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of competent medical evidence that the Veteran's current bilateral hearing loss was incurred in or aggravated by his military service, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a sinus disorder were remanded by the Board in July 2010 in order to obtain additional and more detailed VA examination reports addressing the etiology of the Veteran's psychiatric disorder and sinus disorder.  

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder, in its July 2010 remand, the Board noted that although a September 2009 VA examination report and November 2009 addendum found that the Veteran did not have a psychiatric disorder at the time of the examination, the VA examiner failed to integrate the previous psychiatric findings and diagnoses of record with the current findings.  The Board observed that the claims file reflects a substantial psychiatric history beginning in 1994, less than two years after the Veteran's discharge from service, and includes various psychiatric diagnoses, including PTSD related to one of the Veteran's unverified stressors.  Although the RO obtained a new VA examination in September 2010, that examination report also does not discuss the Veteran's significant psychiatric history.  In fact, the examination report notes that the Veteran's claims file was not available at the time that the opinion was prepared.  Although the VA examiner submitted an addendum later that month reflecting that the claims file was reviewed, the VA examiner did not discuss the evidence contained within the claims file, as directed by the Board in its July 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, as the VA examiner failed to integrate the Veteran's psychiatric history into the opinion that the Veteran did not have PTSD, the Veteran should be afforded a new VA examination to determine whether the Veteran currently has PTSD and whether his PTSD is related to his confirmed inservice stressor that two service members were killed onboard the USS AMERICA in an explosion in May 1989 which caused the Veteran to feel that he was in danger.  The VA examiner should thoroughly discuss and integrate the previous psychiatric findings and diagnoses of record with the current findings.  In addition, the VA examiner should provide an opinion as to whether any of the Veteran's other diagnosed psychiatric disabilities, to include dysthymia, depression, psychosis, and anxiety, are related to his active duty service.  Thereafter, the RO should readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, with consideration of the new PTSD regulation provided in 38 C.F.R. § 3.304(f), effective July 13, 2010.  See 75 Fed. Reg. 39843 (2010).

With regard to the Veteran's claim for entitlement to service connection for a sinus disorder, in its July 2010 remand, the Board instructed the RO to obtain a VA examination report addressing the etiology of the Veteran's sinus disorder.  In that regard, the Board observed that the August 2009 VA examination and December 2009 addendum mistakenly assumed that the Veteran's sinus disorder existed prior to service, when the evidence did not establish clear and unmistakable evidence sufficient to rebut the presumption of soundness.  Accordingly, the Board requested that the RO return the claims file to the VA examiner who performed the August 2009 VA examination for additional explanation and rationale for the opinion and to provide an opinion as to whether the Veteran's sinus disorder is directly related to service assuming that it did not pre-exist military service.  The Board acknowledges that the RO obtained a new VA examination with regard to the Veteran's sinus disorder in October 2010.  Although the VA examiner found that the Veteran did not have sinusitis at that time, the VA examiner diagnosed allergic rhinitis as well as nasal obstruction and nasal septal deviation.  Nevertheless, the VA examiner did not provide any of the requested opinions.  Specifically, the Board requested that the examiner provide opinions as to:  1) whether the Veteran's diagnosed sinus disorder pre-existed military service; 2) if the disorder pre-existed active duty service, did the disorder increase in severity beyond the normal progression of the disorder during active military service; and 3) assuming that the disorder did not pre-exist military service, is the disorder directly related to active military service.  The VA examiner did not address any of these questions.  Stegall, 11 Vet. App. 268 (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, the RO should provide the Veteran with a new VA examination addressing the etiology of the Veteran's sinus disorder in compliance with the Board's remand directives.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA psychiatric examination to determine whether he has a valid diagnosis of PTSD and to ascertain the nature, severity, and etiology of any PTSD found.  The RO must specify for the examiner the stressor(s) that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with, and review, the entire claims file and a copy of this Remand in conjunction with the examination, and must state that the claims file has been reviewed.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate and discuss the previous psychiatric findings and diagnoses of current findings, to include the diagnoses of PTSD, to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If the diagnosis of PTSD is not deemed appropriate, the examiner must explain the rationale behind this finding in light of the numerous diagnoses of PTSD of record.  The examiner must also provide an opinion as to whether any of the Veteran's other psychiatric disorders, including dysthymia, depression, psychosis, and anxiety, are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must provide the Veteran with a new examination addressing the etiology of the Veteran's sinus disorder.  The Veteran's claims and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide diagnoses of the Veteran's specific sinus disorders.  Following a review of the service and post-service medical records, the examiner must provide the following opinions regarding any currently diagnosed sinus disorder:  1) does the evidence show that the currently diagnosed sinus disorder pre-existed active military service?; 2) if the evidence shows that the currently diagnosed sinus disorder pre-existed active service, did the disorder increase in severity beyond the normal progression during active military service?; 3) If the evidence shows that the currently diagnosed sinus disorder did not pre-exist military service, is the disorder directly related to active military service?  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion(s) would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  The RO must readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, dysthymia, depression, psychosis, and anxiety.  Specifically, the RO must determine whether service connection is warranted for any of the Veteran's diagnosed psychiatric disabilities.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulations concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


